Citation Nr: 0519672	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left fibula with 
degenerative arthritis of the left knee.

2.  Entitlement to the assignment of an initial rating in 
excess of 30 percent for residuals of a fracture of the right 
fibula with degenerative arthritis of the right knee, 
"status post total knee arthroplasty".


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in October 2001.  That decision granted the 
veteran's claims of entitlement to service connection for 
residuals of a fracture of the right fibula and arthritis of 
both knees, finding the arthritis secondary to bilateral 
fractures of his fibulae.  Service connection and a 10 
percent rating had been in effect for residuals of a fracture 
of the left fibula since January 1996; that noncompensable 
rating was increased to 10 percent with the addition of 
arthritis of the left knee.  The RO assigned a temporary 100 
percent disability rating for a right knee total 
arthroplasty, apparently based upon medical records of 
another veteran (see remand, below).  In November 2000, the 
100 percent rating was reduced to 30 percent.  The ratings 
assigned were duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

In May 2004, the veteran failed to report for a Board 
videoconference hearing.  Pursuant to 38 C.F.R. §§ 20.702(d) 
(2004), the veteran's request for a hearing is considered 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In reviewing the record, the Board notes at the outset that 
an October 2001 RO decision assigned a temporary 100 percent 
disability rating for a right knee arthroplasty, apparently 
based upon medical records of another veteran.  It appears  
the veteran was rated based upon outpatient treatment records 
that were misfiled in his claims folder.  It does not appear, 
based upon a review of the veteran's claims folder, that the 
veteran underwent a right knee arthroplasty in September 
1999, as noted in the rating action, if at all..  The Board 
notes that such an error would presumably have created an 
overpayment of disability compensation payments.  The AMC/RO 
should address the question of whether its October 2001 
rating decision was clearly and unmistakably erroneous in 
granting the temporary total rating for the veteran's right 
knee disability and whether such error, if made, created an 
overpayment of compensation benefits.  See 38 C.F.R. 
§§ 3.105; 3.500 (2004).

In reviewing the medical records of the veteran in the claims 
file, the Board finds that a report of a VA examination in 
October 2000 include a history of a fall during basic 
training, which resulted in bilateral leg fractures.  The 
veteran reported having both his legs casted for 
approximately three months.  He said that the fractures  
healed and he went on to have rehabilitation but, since that 
time, he has continued to have pain in both legs.  The 
veteran's employment history included being a cabinet maker 
and working in construction.  He indicated that his bilateral 
leg pain  had increased in severity in recent years, 
especially with walking or increased  activity.  The veteran 
also indicated that he had weakness, incoordination, and 
fatigue in his lower extremities due to the increased pain.

On physical examination, the veteran had minimal tenderness 
over the tibia and fibula in both legs, the left greater than 
right.  There was no deformity in either leg.  He had range 
of motion from 0 to 140 degrees.  He had stable knees to 
varus, valgus, and AP stress.  There was no tenderness in the 
knees.

In July 2001, the veteran was again examined by VA.  His 
claims folder was noted to have been reviewed by the 
examiner.  The clinician noted that the veteran reported 
having increasing pain over the years, along with swelling, 
weakness, fatigue, incoordination in both his knees with any 
amount of increased activity causing flare-ups in the knees.  
Both of his knees were reported to give way upon any 
twisting-type maneuver or other increased activity.

Unlike the essentially normal October 2002 VA examination, on 
physical examination in July 2001, the veteran had bilateral 
knee range of motion from 0 to 110 degrees, but with pain 
throughout the entire range.  (Emphasis added.)  He had 5/5 
motor strength.  X-ray examination of the knees showed 
bilateral degenerative arthritis.  

The Board notes that the veteran's claims folder contains 
treatment records dating only to the year 2002.  These 
treatment records show decreased range of motion beyond that 
noted by the July 2001 VA examiner.  Given the wide 
discrepancy between the October 2000 and July 2001 VA 
examinations, the amount of time that has elapsed since the 
last examination, the veteran's claim of increased 
disablement since that time, and the apparent erroneous 
rating action based upon misfiled evidence noted above, the 
Board finds that further action is necessary in order to 
comply with the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should remove the misfiled 
documents from the veteran's claims 
folder.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
right and left knee disabilities, to 
include  residuals of bilateral tibia 
fractures and bilateral degenerative 
arthritis.  After securing any necessary 
release, the RO should obtain these 
records.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected bilateral knee and 
lower extremity disabilities.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  Any indicated studies, 
including X-rays or imaging studies, 
should be performed and the results 
reported in detail.  The examiner should 
specifically report active and passive 
range of motion of the knees and comment 
on the functional limitations, if any, 
caused by the bilateral knee disabilities 
in light of the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59.  

If the veteran is found to have loss of 
knee motion, to the extent feasible, the 
examiner should specifically report the 
degree of any additional range of motion 
loss due to any weakened movement, excess 
fatigability, incoordination, or pain on 
movement.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of either 
or both knees, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service connected 
lower extremity disabilities, the 
presence or absence of any changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lower extremity 
disabilities. 

4.  Thereafter, the RO must readjudicate 
the claims for a disability rating in 
excess of 10 percent for residuals of a 
fracture of the left fibula with 
degenerative arthritis of the left knee 
and an initial rating in excess of 30 
percent for residuals of a fracture of 
the right fibula with degenerative 
arthritis of the right knee, with 
consideration of all pertinent laws, 
regulations, and Court decisions, to 
include 38 C.F.R. §§ 3.105, 3.321(b)(1), 
3.500, 4.10, 4.40, 4.71a, 4.45, 4.59; 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
(pertaining to separate ratings for 
arthritis with painful or limited motion 
and instability of a knee); VAOPGCPREC 9-
04 (pertaining to separate disability 
ratings for limitation of flexion and 
extension of a knee under Diagnostic 
Codes 5260 and 5261 for disability of the 
same joint); and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

